United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denham Springs, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-841
Issued: November 3, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 9, 2009 appellant filed a timely appeal of a nonmerit decision of the Office
of Workers’ Compensation Programs dated March 18, 2008. Because more than one year has
elapsed between the most recent merit decision of the Office dated June 4, 2007 and the filing of
this appeal on February 9, 2009, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly declined to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 18, 2007 appellant, then a 51-year-old distribution window clerk, filed an
occupational disease claim alleging that on August 22, 2000 she first realized she had lower
back, neck and shoulder pain. She stated that it was not until September 22, 2006 that she

realized her condition was employment related when she heard something in her lower back pop
while lifting a package off the counter.
On May 3, 2007 the Office notified appellant that the evidence submitted was insufficient
to establish her claim. It advised her to identify the specific employment duties she believed
caused or contributed to her condition and provide a medical narrative from her treating
physician, which contained a diagnosis and a rationalized opinion as to the cause of her
condition.
Subsequent to the May 3, 2007 letter the Office received factual and medical information
including a January 4, 2007 operative report for L4 through S1 anterior lumbar interbody fusion
with interbody cages, L4 through S1 posterolateral fusion with L4 through S1 segmental
instrumentation and bilateral L5 to S1 formaninotomies and an April 18, 2007 statement by
Larry J. Darsam, Jr., postmaster.
In a June 4, 2007 decision, the Office denied appellant’s claim for compensation benefits
finding that the medical evidence did not establish that the claimed back condition was causally
related to her employment.
On January 28, 2008 appellant requested reconsideration.
By decision dated March 18, 2008, the Office denied appellant’s request for
reconsideration of the merits on the grounds that she failed to raise a substantive legal question
or present relevant evidence.1
LEGAL PRECEDENT
The Federal Employees’ Compensation Act2 provides that the Office may review an
award for or against payment of compensation at any time on its own motion or upon
application.3 The employee shall exercise this right through a request to the district Office. The
request, along with the supporting statements and evidence, is called the application for
reconsideration.4
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
1

The Board notes that appellant submitted additional evidence subsequent to the March 18, 2008 decision and
with her appeal. However, the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); J.T., 59
ECAB ___ (Docket No. 07-1898, issued January 7, 2008); G.G., 58 ECAB ___ (Docket No. 06-1564, issued
February 27, 2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
2

5 U.S.C. § 8101 et seq.

3

Id. at § 8128(a). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006).

4

20 C.F.R. § 10.605.

2

considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.5
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.6 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.7
ANALYSIS
Appellant’s January 28, 2008 request for reconsideration neither alleged, nor
demonstrated that the Office erroneously applied or interpreted a specific point of law.
Additionally, she did not advance a relevant legal argument not previously considered by the
Office. Appellant also did not submit any pertinent new and relevant evidence, not previously
considered by the Office, with her request for reconsideration. Consequently, she is not entitled
to a review of the merits of her claim based on the above-noted requirements under section
10.606(b)(2).
The Board finds that the Office properly determined that appellant was not entitled to
further consideration of the merits of her claim pursuant to any of the three requirements under
20 C.F.R. § 10.606(b)(2), and thus the Office properly denied her January 28, 2008 request for
reconsideration.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a).

5

Id. at § 10.606. See Susan A. Filkins, 57 ECAB 630 (2006).

6

20 C.F.R. § 10.607(a). See Joseph R. Santos, 57 ECAB 554 (2006).

7

20 C.F.R. §10.608(b). See Candace A. Karkoff, 56 ECAB 622 (2005).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 18, 2008 is affirmed.
Issued: November 3, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

